DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 3/10/2021. Claims 1-20 are pending the case. Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2007/0139226 A1) in view of Schafer et al. (US 2011/0140847 A1, hereinafter Schafer).

claim 1,    Morris teaches a digital device comprising: one or more processors (Fig. 2 Device 200 may be a computer, a mobile phone, a PDA, or any other device that includes a user input interface., paragraph 0015); and
logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to cause the one or more processors to perform operations comprising:
receiving a first selection of at least one button of a plurality of buttons of a user interface (at step 410 a key press event occurs);
determining a type of the first selection based on one or more button selection characteristics (“a timer may be set at block 410.  At decision point 412, a determination may be made as to whether the duration of the key press as represented by the timer value set in block 410 matches an input value associated with the input key.” Paragraph 0033);
Morris does not appear to expressly teach determining a first command based at least in part on the type of the first selection; wherein the first command is to provide an audible indication if the type of the first selection is a long press;
providing the audible indication corresponding to the first command, wherein the audible indication indicates button information,  and wherein the button information is an audible label that identifies the at least one button  
Schafer teaches determining a first command based at least in part on the type of the first selection; wherein the first command is to provide an audible indication if the type of the first selection is a long press (“In contrast to FIG. 5A, FIG. 5B exemplifies a situation in which the user continuously activates the input component 402 for longer 
providing the audible indication corresponding to the first command, wherein the audible indication indicates button information,  and wherein the button information is an audible label that identifies the at least one button  (“another example of audible signals 412 used for identifying each input component 402 would be speech sounds.  More specifically, each component 402 may be identified by an audible signal 412 that verbally announces the command or function associated with that component 402.  For example, activation of the numeric key 312 for the number four may result in the spoken word "four" to be produced at the audio generation circuitry 606.  Similarly, activation of one of the directional keys 308 may result in the generation of speech indicating the corresponding direction, such as "up" or "down", paragraph 0044).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Morris to comprise determining a first command based at least in part on the type of the first selection; wherein the first command is to provide an audible indication if the type of the first selection is a long press; providing the audible indication corresponding to the first command, wherein the audible indication indicates button information,  and wherein the button information is an audible label that identifies the at least one button. One would 

As to dependent claim 2, Morris teaches the digital device of claim 1, Morris further teaches wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising:
receiving a second selection of the at least one button(at step 410 a key press event occurs); 
determining a type of the second selection based on the one or more button selection characteristics (“a timer may be set at block 410.  At decision point 412, a determination may be made as to whether the duration of the key press as represented by the timer value set in block 410 matches an input value associated with the input key.” Pragraph0033);
determining a second command based at least in part on the type of the second selection (“When a determination is made at decision point 412 that the duration of the timer, and thereby the key press duration, matches an input value associated with the input key, an alphanumeric character associated with the duration may be displayed at block 416.” Paragraph 0034).

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Morris to comprise wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising: determining a second command based at least in part on the type of the second selection and executing the second command. One would have been motivated to make such a combination because “By generating a unique audible signal associated with the input, the user may identify an input of the remote control device 102 during times when a clear view of markings on the remote control device 102 identifying the inputs is not possible, such as when the user is located in a darkened room, or if the user otherwise encounters difficulty in reading the markings” Schafer paragraph 0018).  

As to dependent claim 3, Morris teaches the digital device of claim 1, Morris does not appear to expressly teach wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising:
providing a description of a functionality of the at least one button based on a second instance that the at least one button is pressed.

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Morris to comprise providing a description of a functionality of the at least one button based on a second instance that the at least one button is pressed. One would have been motivated to make such a combination because “By generating a unique audible signal associated with the input, the user may identify an input of the remote control device 102 during times when a clear view of markings on the remote control device 102 identifying the inputs is not possible, such as when the user is located in a darkened room, or if the user otherwise encounters difficulty in reading the markings” Schafer paragraph 0018).  

As to dependent claim 4,   Morris teaches the digital device of claim 1, Morris further teaches wherein the at least one button is a touch-screen button (“Device 200 may be a computer, a mobile phone, a PDA, or any other device that includes a user input interface”, paragraph 0015 this implies that the keypad 202 can be a touch-screen button on a mobile phone, a PDA, or any other device).

claim 5,    Morris teaches the digital device of claim 1, Morris further teaches wherein the one or more button selection characteristics comprise one or more of a quantity (“a single-press”) and a duration (“When a determination is made at decision point 412 that the duration of the timer, and thereby the key press duration, matches an input value associated with the input key, an alphanumeric character associated with the duration may be displayed at block 416.” Paragraph 0034).

As to dependent claim 17, Morris teaches the method of claim 15, Morris further teaches wherein the at least one button is a physical button (“Input key 204 may include a mechanical key” Paragraph 0015).

As to dependent claim 10, Morris teaches the computer-readable storage medium of claim 8, Morris further teaches wherein the at least one button is a physical button (“Input key 204 may include a mechanical key” Paragraph 0015).

Claims 8-9 and 11-12 reflect a non-transitory computer-readable storage medium embodying the limitations of claims 1-2, 4-5, therefore the claims are rejected under similar rationale.

Claim 15-16, 18-19 reflect a computer-implemented method embodying the limitations of claims 1-2, 4-5, therefore the claims are rejected under similar rationale.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Schafer et al., and Sugiyama (US 20180225070 A1).

As to dependent claim 6,    Morris teaches the digital device of claim 1, Morris does not appear to expressly teach wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising indicating a status of a device in response to the at least one button being selected.
Sugiyama teaches wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising indicating a status of a device in response to the at least one button being selected (“when a user performs a press operation of the selection button 10B1 for the original editing mode, for example as shown in FIG. 3B, a display of the displaying unit 10B is changed to a screen for the original editing mode.” Paragraph 0074).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Morris to comprise wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising indicating a status of a device in response to the at least one button being selected. One would have been motivated to make such a combination to allow a user to perform various commands with the button.

	Claim 13 reflects a non-transitory computer-readable storage medium embodying the limitations of claim 6, therefore the claim is rejected under similar rationale.
Claim 20 reflects a computer-implemented method embodying the limitations of claim 6, therefore the claim is rejected under similar rationale.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of  Schafer et al., and Lee et al. (US 20130287217 A1, hereinafter Lee).

As to dependent claim 7,    Morris teaches the digital device of claim 1, Morris does not appear to expressly teach wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising performing noise cancellation during a recording by a device.
Lee teaches wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising performing noise cancellation during a recording by a device (“Techniques and apparatus are described whereby, when an undesired sound is generated, an inverse of the sound is applied to the sound, thereby canceling the unwanted sound from the recording.” Abstract).
Accordingly, it would have been obvious to a person of ordinary skill in the art
before the effective filing date of the claimed invention to modify the method of Morris
to comprise wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising performing noise cancellation during a recording by a device. One would have been motivated to make such a combination to prevent unwanted sounds in the recording.

Claim 14 reflects a non-transitory computer-readable storage medium embodying the limitations of claim 7, therefore the claim is rejected under similar rationale.

Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.